DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 01/04/2021, with respect to claim 1 have been fully considered and are persuasive. In prior art reference Shin, the shape and size of the particles (and thus resulting surface area) may be optimized [0041, 0042], and they must react easily with the matrix [0016, 0017]. However, optimization based on reaction would suggest that the surface area could be maximized so as to maximize reaction for high mechanical strength. Therefore, one of ordinary skill in the art may not arrive at the relatively low surface area range of about 10 to about 50 m2/g as required in the claims. The rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 10, filed 01/04/2021, with respect to claim 6 have been fully considered and are persuasive. In prior art reference Shin, preformed powders and particles are mixed together to for the reinforced electrolyte matrix [0056]. Even if the claimed dopants were interpreted to be their own precursors, it is not known from the disclosure whether their mixture with aluminum precursors and lithium precursors (as taught by prior art reference Fukazawa) and a relatively high heat treatment between about 550 and 800 °C would be successful so as to arrive at the present claims. The rejection of claim 6 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725